Citation Nr: 1729542	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for the residuals of hypothermia of the right and left feet.

3.  Entitlement to service connection for a low back disorder with arthritis, to include as secondary to the Veteran's service-connected disabilities.

4.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury of the right foot.

5.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury of the left foot.

6.  Entitlement to an initial rating for peripheral neuropathy of the right foot in excess of 10 percent prior to April 27, 2016, and in excess of 20 percent thereafter.

7.  Entitlement to an initial rating for peripheral neuropathy of the left foot in excess of 10 percent prior to April 27, 2016, and in excess of 20 percent thereafter.

8.  Entitlement to an effective date prior to January 13, 2015, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandson


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954, to include combat service in Korea for which he was awarded the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of May 2006 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The Veteran appeared at a hearing in February 2010 before a Veterans Law Judge who is no longer employed at the Board.  The Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter.  Most recently, in September 2016, the Veteran requested a hearing at his local regional office; however, in November 2016 letters, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).

In September 2016, the RO increased the rating for service-connected peripheral neuropathy of the left and right and lower extremities to 20 percent, effective April 27, 2016, and granted a TDIU effective January 13, 2015.  As neither the increased ratings nor the effective date of the TDIU constitute a full grant of the benefits sought on appeal, these issues remain in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by the Veteran's service-connected disabilities or their required medications.

2.  Residuals of hypothermia of the right and left feet are not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  A low back disorder with arthritis is not shown to be causally or etiologically related to any disease, injury, or incident during service; did not manifest within one year of service discharge; and is not caused or aggravated by the Veteran's service-connected disabilities.

4. The Veteran's cold injury residuals of the right foot have been productive of pain, numbness, cold sensitivity plus nail abnormalities, color changes, locally impaired sensation, and osteoarthritis.

5.  The Veteran's cold injury residuals of the left foot have been productive of pain, numbness, cold sensitivity plus nail abnormalities, color changes, locally impaired sensation, and osteoarthritis.

6.  Throughout the pendency of the appeal, the Veteran's service-connected peripheral neuropathy of the right foot meets the criteria of moderately severe incomplete paralysis, but does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

7.  Throughout the pendency of the appeal, the Veteran's service-connected peripheral neuropathy of the left foot has been productive of neurologic impairment of the left lower extremity that results in disability analogous to moderately severe incomplete paralysis of the sciatic nerve.

8.  Effective January 31, 2006, the Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his occupational and education experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for residuals of hypothermia of the right and left foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a low back disorder with arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a rating in excess of 30 percent for  percent rating for residuals of a cold injury of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104 , Diagnostic Code 7122 (2016).

5.  The criteria for a rating in excess of 30 percent for  percent rating for residuals of a cold injury of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104 , Diagnostic Code 7122 (2016).

6.  The criteria for an initial 40 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a.  Diagnostic Code 8520 (2016).

7.  The criteria for an initial 40 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a.  Diagnostic Code 8520 (2016).

8.  Effective January 31, 2006, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran seeks service connection for hypertension, which he relates to service or a service-connected disability, to include required medication.  However, the Board finds that service connection for hypertension is not warranted as the competent evidence is not probative of a nexus between the Veteran's current hypertension and service or a service-connected disability.

Service treatment records, including entrance (September 1952) and separation (December 1954) examinations, are negative for any complaints, diagnoses, or treatment of hypertension or high blood pressure.

Post-service treatment records show that the Veteran was initially diagnosed with hypertension in December 2000.  See VA treatment record (December 18, 2000).

In April 2016, the VA examiner opined that the Veteran's current hypertension is not related to service.  The examiner explained that service treatment records are negative for any evidence of high blood pressure and blood pressure was normal upon separation from service.  The examiner further opined that the Veteran's medical history and family history of hypertension suggest that the Veteran's hypertension is more likely related to family factors and age.  The examiner also opined the examiner opined that the Veteran's hypertension is not related to service. Rationale is that service treatment records are negative for any evidence of high blood pressure and blood pressure was normal separation.  Based Veteran's medical history and family history of hypertension, the examiner opined that such slightly related family factors and age.  The examiner also opined the Veteran's hypertension is less likely than not caused by his service-connected disabilities, to include any required medication.  The examiner detailed medications taken for the Veteran's service-connected disabilities and explained that the Veteran's hypertension had onset prior to beginning medication for his service-connected.

The Board finds that as a lay person, the Veteran lacks the requisite education, training, and experience needed to self-diagnose hypertension or render an opinion as to its etiology.  While he is competent to speak on matters such as possible symptomatology, to include dizziness or headaches, as well as having been told he was diagnosed with hypertension, or having seen or been told about elevated blood pressure readings, the Veteran has not done so.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Instead, he merely asserted that hypertension is related to service or a service-connected disabilities.  Accordingly, the only competent evidence related to the nature and etiology of the Veteran's hypertension is the April 2016 VA examiner's opinion.

The Board finds the April 2016 VA examiner's opinion that the Veteran's current hypertension is not related to service or a service-connected disability is highly probative as it is based upon interview with the Veteran a review of the medical evidence.  Furthermore, the Board finds persuasive the examiner's opinion that the Veteran's hypertension is related to family factors or age.

Absent any competent evidence against the examiner's opinion, the Board finds  that the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to a service-connected disability; there is no doubt to be resolved; and service connection for hypertension is not warranted.
 
Residuals of Hypothermia

The Veteran seeks service connection for residuals of hypothermia affecting the feet.  However, the Board finds that service connection for residuals of hypothermia is not warranted for lack of a current disability.

The Veteran is in receipt of service residuals of cold injuries of the feet, osteoarthritis of the ankles, peripheral neuropathy of the lower extremities, degenerative arthritis of the feet and neurodermatisis.  Service connection for each of the disabilities was granted on the basis of in-service hypothermia.  In other words, the disabilities of the lower extremities are residuals of hypothermia that affect the feet.  The Board finds that the Veteran does not contend and the evidence does not suggest the presence of any current residuals of hypothermia that have not already been service-connected.  Indeed, neither private nor VA treatment records, to include VA foot and nerve examinations in December 2001, March 2006, April 2008, April 2015, and April 2016, identify any additional disabilities.  Additionally, the April 2008 VA examiner explained that hypothermia is an acute condition that occurs when the body temperature drops below 95 degrees Fahrenheit.  The examiner also noted that the Veteran does not have a current hypothermia.  Thus, absent lay or medical evidence of a residual of hypothermia affecting the lower extremities beyond that which is already subject to service connection, the Board finds that the preponderance of the evidence is against the claim for residual of hypothermia affecting the lower extremities; there is no doubt to be resolved; and service connection is not warranted.

Low Back Disorder

The Veteran seeks service connection for a low back disorder, which he contends is related to his service-connected disabilities.  Specifically, the Veteran contends that his current low back disorder is due to falls related to his service-connected disabilities of the lower extremities.  See, e.g., Claim (January 31, 2006).

Indeed, the evidence shows that the Veteran has been diagnosed with lumbar sprain (see Private treatment record, March 29, 2006), myositis, spondylosis, disc disease, and herniated disc (see, e.g., VA examination, April 7, 2006) and that his service-connected peripheral neuropathy and cold injury residuals have resulted in numbness and weakness that have led to frequent falls.  See, e.g., VA treatment record (June 28, 2001).  There is, however, no competent, credible evidence that such falls have resulted in the current back disability.

While the Veteran is competent to report a history of back pain since 1986 (see VA examination, April 2006), he, as a lay person, lacks the requisite education, training, and experience needed to diagnose his current back disorders or render an opinion as to their etiology.  While he is competent to speak on matters such as possible symptomatology, to include pain and stiffness, an opinion regarding the nature and etiology of such symptoms is medical in nature as it transcends sensory perception.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The only competent evidence pertaining to the etiology of the Veteran's current back disorder consists of the VA medical opinions rendered in March 2008 and April 2016.  The aforementioned opinions indicate that it is less likely than not that the Veteran's current back disorders are related to service or a service-connected disability.  In the April 2016 opinion, the examiner explains that the current back disorders are not likely related to service as the Veteran reported that back problems began several decades after separation from service, service treatment records are silent for any back problems, and the current back disorders are consistent with those that occur as a normal part of the aging process.  The March 2008 examiner opined that the Veterans current back disorders are not likely related to his service-connected disabilities do not share similar pathophysiology.  Both examiners concluded that the Veteran's current back disability is a more likely related to his age.  The March 2008 in April 2016 VA medical opinions are uncontroverted by the other medical evidence, to include any of the private treatment records and opinions the Veteran's private treatment providers.

In sum, absent competent lay or medical evidence of a nexus between the Veteran's back disorder and service and/or his service-connected disabilities, the Board finds that the preponderance of the evidence is against the claim for a low back disorder.

Cold Injury Residuals

The Veteran seeks ratings in excess of 30 percent for residual cold injuries of the left and right feet, which are currently rated under Diagnostic Code 7122.

Under Diagnostic Code 7122, cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  38 C.F.R. § 4.104 , Diagnostic Code 7122 (2016).

VA is to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes. Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  See id. at Note 1.  VA is also to evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§4.25 and 4.26.  See id. at Note 2.

In January 2006, the Veteran filed his initial claim for increase on the basis that his cold injury residuals manifested with pain, numbness, cold sensitivity, nail abnormalities, color changes and impaired sensation.  See Claim (January 31, 2006).  At that time, the Veteran's cold injury residuals were rated 20 percent disabling and he had yet to receive separate disability ratings for peripheral neuropathy and arthritis associated with his service-connected cold injuries.

Medical evidence since the Veteran's January 2006 claim shows that his cold injury residuals of the feet meet the criteria for a 30 percent rating as they manifested with pain, numbness, cold sensitivity plus nail abnormalities, color changes, locally impaired sensation, and osteoarthritis.  See VA examinations (March 2006; April 2008; April 2015; April 2016).  The Board finds that as the Veteran has been in receipt of a 30 percent rating, the maximum schedular rating for cold injury residuals, throughout the pendency of the appeal, that is, since his January 31, 2006.  As such a higher schedular rating is not warranted.  Additionally, he has been awarded separate ratings for peripheral neuropathy, arthritis, and skin problems associated with his service-connected cold injury residuals.  The evidence does not suggest and the Veteran does not contend that he has any cold injury residuals that are not contemplated by his current disability ratings.  Thus, ratings in excess of 30 percent for the left and right foot cold injury residuals are not warranted.

Peripheral Neuropathy

The Veteran seeks initial ratings for peripheral neuropathy of the left and right feet in excess of 10 percent prior to April 27, 2016, and in excess of 20 percent thereafter.  The Veteran contends that his peripheral neuropathy of the lower extremities should be rating 40 percent disabling due to moderately severe nerve impairment.  See, e.g., Notice of Disagreement.  The Board agrees.

Peripheral neuropathy of the lower extremities is rated under Diagnostic Code 8520 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  Complete paralysis of the nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id. at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The evidence shows that symptoms of the Veteran's peripheral neuropathy such as severe pain and decreased muscle strength, sensation, reflexes support the criteria for a 40 percent rating.  See, e.g., VA examination (April 2015).  However, the evidence does not support the criteria for a 60 percent rating, which requires marked muscular atrophy.  Indeed, VA examination reports affirmatively state that there is no evidence of muscular atrophy.  See VA examinations (April 2008; April 2016).  Additionally, the evidence does not support the criteria for an 80 percent rating, which requires no active movement possible of muscles below the knee.  While the Board acknowledges that the Veteran has a history of drop foot (see, e.g., Private treatment record, January 31, 2007; VA treatment record, February 27, 2008), one of the criteria for an 80 percent rating, the 60 and 80 percent ratings are not warranted because the evidence affirmatively shows that muscular atrophy is not present and the active movement of the muscles below the knee has been possible.

Accordingly, initial 40 percent ratings for peripheral neuropathy of the left and right feet are warranted, but ratings in excess of 40 percent, to include as "staged" rating(s) pursuant to Fenderson, supra, and/or Hart, supra are not warranted.

TDIU

The Veteran seeks an effective date prior to January 13, 2015, for the grant of a TDIU.  He contends that his service-connected cold injury residuals have precluded him from obtaining substantially gainful employment consistent with his education and work experience.  The Board agrees.

As noted above, the Veteran's service-connected disability satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

On January 31, 2006, the Board received the Veteran's claim for increase for the cold injury residuals on appeal.  At that time, the Veteran was in receipt of service connection for cold injury residuals of the left and right feet, each rated 30 percent disabling, and neurodermatitis due to cold injury, rated 10 percent disabling.  As these disabilities stem from common etiology, that is, cold injuries, they are considered a single disability for purposes of determining whether the Veteran meets the schedular criteria for a TDIU.  As these disabilities constitute a single disability rated at 60 percent, from January 31, 2006 the Veteran meets the schedular criteria for a TDIU at that time.  Since January 23, 2008, the Veteran has continued to meet the criteria for a TDIU as he has been in receipt of a combined rating in excess of 70 percent with at least one disability rated 40 percent disabling.

The evidence shows that the Veteran's occupational history consists exclusively of truck driving.  See, e.g., VA examination (August 2016).  His educational history includes three years of high school.  See, e.g., Statement (August 15, 2006).  He was last gainfully employed in July 2000.  See, e.g., Statement (February 9, 2015).

The Veteran asserts that he cannot work because his service-connected cold injury residuals have cause pain and weakness that result in frequent falls. He further contends that he can no longer pursue a career in commercial driving because he lost his commercial drivers license because his cold injury residuals cause numbness in the lower extremities that increases the risk of accidents.  See VA treatment record (February 9, 2010); Dr. Quinones Bodega (February 23, 2010).

The medical evidence shows a longstanding history of frequent falls due to weakness and drop foot caused by the Veteran's service-connected cold injury residuals.  See, e.g., Private treatment record (June 28, 2001; April 25, 2007).  As a result, the Veteran cannot walk without assistive devices, let alone drive a vehicle.  See, e.g., VA treatment record (May 14, 2013).  In March 2006 and April 2008, VA examiners opined that the Veteran's cold injury residuals prevent him from engaging in chores, shopping, exercise, sports, and recreation and severely impair his ability to travel, feed, bath, dress, toilet, and groom.  While a VA examiner opined that the Veteran's service-connected cold injury residuals impair his ability to perform all but sedentary work, a private physician opined that his service-connected cold residuals preclude any type of work.  See Dr. Quinones Bodega (February 23, 2010); VA examination (April 27, 2015).

After a review of the evidence, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ), that the evidence supports the conclusion that the Veteran's service-connected disabilities, primarily his cold injury residuals of the feet, have prevented him from securing and following substantially gainful employment consistent with his education and work experience throughout the pendency of the appeal, which stems from his January 31, 2006, increased rating claim.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant the fact that the Veteran's disabilities have precluded him from engaging in chores, shopping, exercise, sports, and recreation and severely impaired his ability to travel, feed, bath, dress, toilet, and groom.  See VA examinations (March 2006; April 2008).  While the April 2015 VA examiner opined that the Veteran was capable of sedentary employment, the Board finds that such is not consistent with the Veteran's eleventh grade education, which was obtained in the 1950s, or his occupational experience as a commercial driver.  Indeed, he has not been able to drive since losing his license due to safety issues directly related to numbness caused by his service-connected cold injury residuals.  Finally, the Board also notes that there is no evidence the Veteran has any employment experience in sedentary employment.  Given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from January 31, 2006.  See Geib, 733 F.3d 1350.  Accordingly, TDIU is granted, effective January 31, 2006.


ORDER

Service connection for hypertension is denied.

Service connection for residuals of hypothermia of the right and left feet is denied.

Service connection for a low back disorder with arthritis is denied.

An increased rating for residuals of a cold injury of the right foot is denied.

An increased rating for residuals of a cold injury of the left foot is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial 40 percent rating for peripheral neuropathy of the right foot is warranted.

Subject to the law and regulations governing payment of monetary benefits, an initial 40 percent rating for peripheral neuropathy of the left foot is warranted.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a TDIU is granted effective from January 31, 2006.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


